Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (Claim 1 – 9) in the reply filed on 23 March 2022 is acknowledged.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 23 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 23 is a word for word repeat of a limitation in Claim 1 (4th and 5th lines from the bottom of Claim 1) Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Double Patenting
Applicant is advised that should Claim 5 be found allowable, Claim 27 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 4, 7, 22 – 26, and 28 – 32 are rejected under 35 U.S.C. 103 as being unpatentable over Tunac (U.S. Patent No. 4,665,035 hereinafter Tunac) in view of Ebers et al. (U.S. Patent Publication No. 2007/0212265(A1) hereinafter Ebers).

Regarding Claim 1, Tunac teaches a system (C2 L32 – 45) for mixing liquids and uniformly suspending particulates (intended use: the preceding claim language is considered a function of how one uses the system and is therefore considered intended use) comprising: at least one substantially cylindrical vessel with a center and a radius comprising a vessel opening (figure 1: container 10), a vessel base interior, and a vessel base exterior (figure 1: container 10’s interior and exterior face of base 22), the vessel further comprising; a plurality of side fins (figure 2: peripheral baffles 24), the side fins comprising a side fin width and a side fin height (figure 2: peripheral baffles 24 have these dimensions); a plurality of interior projections extending from the vessel base interior (figures 1 & 2: annular baffles 23), the interior projections comprising an interior projection width and an interior projection height (figures 1 & 2: annular baffles 23 have these dimensions).
Tunac is silent on a plurality of circumferences, the circumferences each comprising a circumference radius; wherein the circumferences comprise the following radii: 6.4 mm, 14.2 mm, 19.1 mm, 22.9 mm, 26.2 mm, 31.8 mm, 34.3 mm, 38.7 mm, 40.7 mm, 42.7 mm, 44.5 mm, 46.3 mm, 49.7 mm, 51.3 mm, 54.3 mm, 58.7 mm, 62.2 mm; or, wherein the circumferences comprise the following radii: 4.5 mm, 13.50 mm, 22.50 mm, 31.50 mm; wherein neither the side fin width nor interior projection width extends within 1.5 mm of any of the circumferences; a drive base operably connected to the vessel base exterior; a motor operatively connected to the drive base; a motor controller with speed and rotational direction control.  
Ebers teaches a drive base operably connected to the vessel base exterior (figure 1: mixing apparatus 2); a motor operatively connected to the drive base ([0007]: “drive” & [0017]: “motor”); a motor controller with speed and rotational direction control ([0016]: “Varying the rotational speed and travel…”).
Tunac and Ebers are analogous in the field of mixing on a laboratory scale. It would have been obvious to one skilled in the art before the effective filing date to modify the container of Tunac with the mixing apparatus of Ebers in order to result in automated rotary shaking of the container of Tunac. Absent any unexpected results, it would have been obvious to one skilled in the art before the effective filing date to modify the size of the container of Tunac so that a circumference line drawn between the peripheral and annular baffles have the above defined circumferential dimensions in order to keep consistent the liquid mixing dynamics for various volumes of fermentation solutions, since it is well settled that it is an obvious matter of design choice to change the general shape or size of a known element in the absence of a disclosed non-obvious advantage associated with the change. Gardner vs. TEC Systems Inc., 725 F.2d 1338, 1349-50 (Fed. Cir. 1984); In re Kuhle, 526 F.2d 553, 555 (CCPA 1975); In re Dailey, 357 F.2d 669, 672 (CCPA 1966).

Page 2 of 7	Regarding Claim 2, Tunac teaches the system (C2 L32 – 45) of claim 1, wherein the vessel comprises a height (figure 1: container 10 has a height) 
Tunac is silent on the side fin height or the interior projection height is less than 20% of the vessel height.  
Absent any unexpected results, it would have been obvious to one skilled in the art before the effective filing date to modify the side fin height of Tunac so that they are less than 20% of the vessel height in order to maintain the vortex breaking and aeration phenomena desired by the invention (Tunac C1 L43 – 48), since it is well settled that it is an obvious matter of design choice to change the general shape or size of a known element in the absence of a disclosed non-obvious advantage associated with the change. Gardner vs. TEC Systems Inc., 725 F.2d 1338, 1349-50 (Fed. Cir. 1984); In re Kuhle, 526 F.2d 553, 555 (CCPA 1975); In re Dailey, 357 F.2d 669, 672 (CCPA 1966).

Regarding Claim 3, Tunac teaches the system (C2 L32 – 45) of claim 1.
Tunac is silent on the interior projection width is at least 1 mm, at least 2mm, at least 3 mm, or at least 4 mm.  
Absent any unexpected results, it would have been obvious to one skilled in the art before the effective filing date to modify the annular baffle thickness of Tunac so that they are at least 4 mm thick in order to maintain the vortex breaking and aeration phenomena desired by the invention (Tunac C1 L43 – 48), since it is well settled that it is an obvious matter of design choice to change the general shape or size of a known element in the absence of a disclosed non-obvious advantage associated with the change. Gardner vs. TEC Systems Inc., 725 F.2d 1338, 1349-50 (Fed. Cir. 1984); In re Kuhle, 526 F.2d 553, 555 (CCPA 1975); In re Dailey, 357 F.2d 669, 672 (CCPA 1966).

Regarding Claim 4, Tunac teaches the system (C2 L32 – 45) of claim 1.
Tunac is silent on wherein the side fin width is at least 1 mm, at least 2 mm, at least 3 mm, at least 4 mm, at least 5 mm, at least 10 mm, at least 20 mm, at least 30 mm, at least 40 mm, at least 50 mm, at least 75 mm, at least 100 mm, at least 125 mm, at least 150 mm, or at least 200 mm.  
Absent any unexpected results, it would have been obvious to one skilled in the art before the effective filing date to modify the side fin thickness of Tunac so that they are at least 200 mm thick in order to maintain the vortex breaking and aeration phenomena desired by the invention (Tunac C1 L43 – 48), since it is well settled that it is an obvious matter of design choice to change the general shape or size of a known element in the absence of a disclosed non-obvious advantage associated with the change. Gardner vs. TEC Systems Inc., 725 F.2d 1338, 1349-50 (Fed. Cir. 1984); In re Kuhle, 526 F.2d 553, 555 (CCPA 1975); In re Dailey, 357 F.2d 669, 672 (CCPA 1966).

Regarding Claim 7, Tunac teaches the system (C2 L32 – 45) of claim 1
Tunac is silent on the system comprising at least four vessels.
Absent any unexpected results, it would have been obvious to one skilled in the art before the effective filing date to modify the container of Tunac by duplicating it so that there are at least four containers in order to increase fermentation liquid output, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding Claim 22, Tunac teaches the system (C2 L32 – 45) of claim 1.
Tunac is silent on neither side fins nor interior projections are within a 12.5 mm radius of the center of the vessel.  
Absent any unexpected results, it would have been obvious to one skilled in the art before the effective filing date to modify the size of the container and baffle distance to the center of Tunac so that no baffle (annular nor peripheral) is within a 12.5 mm radius of the center of the vessel in order to keep consistent the liquid mixing dynamics for various volumes of fermentation solutions, since it is well settled that it is an obvious matter of design choice to change the general shape or size of a known element in the absence of a disclosed non-obvious advantage associated with the change. Gardner vs. TEC Systems Inc., 725 F.2d 1338, 1349-50 (Fed. Cir. 1984); In re Kuhle, 526 F.2d 553, 555 (CCPA 1975); In re Dailey, 357 F.2d 669, 672 (CCPA 1966).

Regarding Claim 23, Tunac teaches the system (C2 L32 – 45) of claim 1.
Tunac is silent on neither the side fin width nor interior projection width extends within 1.5 mm of any of the circumferences.  
Absent any unexpected results, it would have been obvious to one skilled in the art before the effective filing date to modify the size of the container of Tunac so that a circumference line drawn between the peripheral and annular baffles have the required 1.5 mm spacing from the baffles in order to keep consistent the liquid mixing dynamics for various volumes of fermentation solutions, since it is well settled that it is an obvious matter of design choice to change the general shape or size of a known element in the absence of a disclosed non-obvious advantage associated with the change. Gardner vs. TEC Systems Inc., 725 F.2d 1338, 1349-50 (Fed. Cir. 1984); In re Kuhle, 526 F.2d 553, 555 (CCPA 1975); In re Dailey, 357 F.2d 669, 672 (CCPA 1966).

Regarding Claim 24, Tunac teaches the system (C2 L32 – 45) of claim 2.
Tunac is silent on the vessel height is about 5 cm to about 150 cm.  
Absent any unexpected results, it would have been obvious to one skilled in the art before the effective filing date to modify the size of the container of Tunac so that the vessel height is about 150 cm in order to increase fermentation liquid output, since it is well settled that it is an obvious matter of design choice to change the general shape or size of a known element in the absence of a disclosed non-obvious advantage associated with the change. Gardner vs. TEC Systems Inc., 725 F.2d 1338, 1349-50 (Fed. Cir. 1984); In re Kuhle, 526 F.2d 553, 555 (CCPA 1975); In re Dailey, 357 F.2d 669, 672 (CCPA 1966).

Regarding Claim 25, Tunac teaches the system (C2 L32 – 45) of claim 1, wherein Ebers further teaches the drive base comprises a proximal lip with an internal radius greater than the vessel radius (figure 1: accommodating adapter 4 is in the form of a frame and the frame is wide enough to hold a variety of container sizes & the upper lip of the frame is considered a reading on proximal lip).  

Regarding Claim 26, Tunac teaches the system (C2 L32 – 45) of claim 25.
Tunac in view of Ebers is silent on wherein the proximal lip comprises proximal lip height and the vessel comprises a vessel height, and wherein the height of the proximal lip is at least 10% of the height of the vessel height.  
Absent any unexpected results, it would have been obvious to one skilled in the art before the effective filing date to modify the height of the proximal lip of the accommodating adapter of Tunac in view of Ebers to be at least 10% of the height of the vessel height in order better secure the vessels to the drive base, since it is well settled that it is an obvious matter of design choice to change the general shape or size of a known element in the absence of a disclosed non-obvious advantage associated with the change. Gardner vs. TEC Systems Inc., 725 F.2d 1338, 1349-50 (Fed. Cir. 1984); In re Kuhle, 526 F.2d 553, 555 (CCPA 1975); In re Dailey, 357 F.2d 669, 672 (CCPA 1966).

Regarding Claim 28, Tunac teaches the system (C2 L32 – 45) of claim 1, wherein Ebers further teaches the vessel base exterior comprises a friction fit with the drive base ([0013]: “the vortex adapter may have a surface … which adheres to smooth surfaces” [this is considered a reading on friction fit with the drive base]).  

Regarding Claim 29, Tunac teaches the system (C2 L32 – 45) of claim 1, wherein Ebers further teaches the vessel base exterior is connected to the drive base via an O-ring, set screws, or adhesive tape ([0013]: “the vortex adapter may have a surface … which adheres to smooth surfaces” [this is considered a reading on adhesive tape]).  

Regarding Claim 30, Tunac teaches the system (C2 L32 – 45) of claim 1, wherein the vessel comprises plastic (C10 L14 – 17: “The container … can be made of any suitable materials … plasticware technology.”).   

Regarding Claim 31, Tunac teaches the system (C2 L32 – 45) of claim 1, wherein Ebers further teaches the drive base comprises metal or plastic (figure 1 & [0021]: “The mat 10 … is injection-molded from EPDM or silicone rubber” [EPDM or silicone rubber are considered a reading on plastic]).  

Regarding Claim 32, Tunac teaches the system (C2 L32 – 45) of claim 7.
Tunac is silent on the system comprising at least 6, at least 8, at least 10, at least 12, at least 16, at least 24, at least 32, at least 48, or at least 96 vessels.
Absent any unexpected results, it would have been obvious to one skilled in the art before the effective filing date to modify the container of Tunac by duplicating it so that there are at least 96 containers in order to increase fermentation liquid output, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claims 5 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Tunac (U.S. Patent No. 4,665,035 hereinafter Tunac) in view of Ebers et al. (U.S. Patent Publication No. 2007/0212265(A1) hereinafter Ebers) in further view of Perlman (U.S. Patent No. 4,883,644 hereinafter Perlman). 

Regarding Claim 5, Tunac teaches the system (C2 L32 – 45) of claim 1.
Tunac is silent on the vessel base exterior comprises one or more engagement tabs and the drive base comprises one or more engagement slots.  
Perlman teaches the vessel base exterior comprises one or more engagement tabs (figure 1: nipple 24) and the drive base comprises one or more engagement slots (figure 1: seating hole 44).  
Tunac and Perlman are analogous in the field of laboratory scale mixing systems. It would have been obvious to one skilled in the art before the effective filing date to modify the container base’s exterior and drive base’s mating surface of Tunac in view of Ebers with the engagement nipple and seating hole of Perlman in order to better secure the container to the drive base during mixing.

Regarding Claim 27, Tunac teaches the system (C2 L32 – 45) of claim 1.
Tunac is silent on the vessel base exterior comprises one or more engagement tabs and the drive base comprises one or more engagement slots.  
Perlman teaches the vessel base exterior comprises one or more engagement tabs (figure 1: nipple 24) and the drive base comprises one or more engagement slots (figure 1: seating hole 44).  
Tunac and Perlman are analogous in the field of laboratory scale mixing systems. It would have been obvious to one skilled in the art before the effective filing date to modify the container base’s exterior and drive base’s mating surface of Tunac in view of Ebers with the engagement nipple and seating hole of Perlman in order to better secure the container to the drive base during mixing.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tunac (U.S. Patent No. 4,665,035 hereinafter Tunac) in view of Ebers et al. (U.S. Patent Publication No. 2007/0212265(A1) hereinafter Ebers) in further view of Mikyska et al. (U.S. Patent No. 5,060,151 hereinafter Mikyska). 

Regarding Claim 6, Tunac teaches the system (C2 L32 – 45) of claim 1.
Tunac is silent on the motor comprises direct drive or indirect drive.  
Mikyska teaches the motor comprises direct drive (C2 L31 – 38: “direct drive control …”).
Tunac and Mikyska are analogous in the field of laboratory scale mixing of lab scale containers. It would have been obvious to one skilled in the art before the effective filing date to modify the motor connection to the accommodating adapter of Tunac in view of Ebers with the direct drive motor connection of Mikyska in order to provide a smooth continuous orbital motion for the mixing tray (Mikyska C5 L58 – 61).

Claims 8 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tunac (U.S. Patent No. 4,665,035 hereinafter Tunac) in view of Ebers et al. (U.S. Patent Publication No. 2007/0212265(A1) hereinafter Ebers) in further view of Feygin et al. (U.S. Patent No. 6,742,549(B1) hereinafter Feygin). 

Regarding Claim 8, Tunac teaches the system (C2 L32 – 45) of claim 1.
Tunac is silent on the system further comprising a liquid handling system comprising a plurality of pipettors.
Feygin teaches a liquid handling system (figure 9: dispensing system 216) comprising a plurality of pipettors (figure 9: rotating dispensing elements 912).
Tunac and Feygin are analogous in the field of laboratory scale mixing systems. It would have been obvious to one skilled in the art before the effective filing date to modify the mixing system of Tunac with the high throughput dispensing system of Feygin in order to increase the production of fermentation liquid.

Regarding Claim 9, Tunac teaches the system (C2 L32 – 45) of claim 8, wherein Feygin further teaches none of the side fins or the interior projections contact the pipettors when the vessel is rotated (figure 9: rotating dispensing elements 912 do not contact receivers 942 during dispensing [otherwise dispensers 912 would knock into receivers 942 when either elements are being rotated] & if dispensers 912 do not contact receivers 942, they also do not contact the internal structure of receivers 942).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY Y HUAN whose telephone number is (571)272-2612. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter D Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY Y HUAN/Examiner, Art Unit 1774                                                                                                                                                                                                        
/ANSHU BHATIA/Primary Examiner, Art Unit 1774